DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Leisenring et al., US 2017/0158194.

Regarding Claim 1
Leisenring discloses a method for the regeneration of a soot particulate filter (270) that is installed on an outlet side of an internal combustion engine (230), comprising: 
- ascertaining a load value of the soot particulate filter (270) [determined from the pressure ratio across the soot particulate filter acquired from pressure sensors 277 and 278] (Leisenring, [0029] and [0053]);
- measuring an operating temperature of the soot particulate filter (270) (Leisenring, [0057]);
- switching off a cylinder of the internal combustion engine (230) (Leisenring, [0064]);
- initiating a fresh air feed into the soot particulate filter (270) via the switched-off cylinder (Leisenring, [0064]);
- adjusting a cylinder valve of the switched-off cylinder so as to regulate the fresh air feed [the cylinder valve of the switched-off cylinder must be adjusted/actuated/positioned so as to allow for the flow of air through the cylinder and into the particulate filter] (Leisenring, [0024] and [0064]); and 
- regenerating the soot particulate filter (270) (Leisenring, Abstract). 

Regarding Claim 2
Leisenring discloses the method as rejected in Claim 1 above. Leisenring further discloses heating up the soot particulate filter (270) when the load value has reached a first load value [to indicate that particulate filter regeneration is desired], if the operating temperature is below a first temperature value (Leisenring, [0056]-[0057]).

Regarding Claim 3
Leisenring discloses the method as rejected in Claims 1-2 above. Leisenring further discloses that the fresh air feed is initiated when the first temperature value of the soot particulate filter (270) has been reached (Leisenring, [0057] and [0064]).

Regarding Claim 4
Leisenring discloses the method as rejected in Claim 1 above. Leisenring further discloses that the cylinder valve is adjusted by means of an actuator (251, 253) that can be activated by a control unit (12) (Leisenring, [0024]). 

Regarding Claim 5
Leisenring discloses the method as rejected in Claim 1 above. Leisenring further discloses that the cylinder valve is adjusted by switching over to a separate control cam as the cam actuation systems may utilize one or more of cam profile switching, variable cam timing, variable valve timing, and/or variable valve lift systems (Leisenring, [0024]). 

Regarding Claim 7
Leisenring disclose the method as rejected in Claim 1 above. Leisenring further discloses that during regeneration of the soot particulate filter (270), the operating state of the engine (as requested by the vehicle operator (282)) is maintained by means of active cylinders (as the cylinder(s) that no longer have fuel being provided to them do not contribute to the operating state of the engine) (Leisenring, [0064]). 

Regarding Claim 8
Leisenring discloses a control unit (12) for operating an internal combustion engine (230) of a motor vehicle (100) (Leisenring, [0018]), said control unit (12) being configured to carry out a method according to claim 1 (see rejection of claim 1 above). 

Regarding Claim 9
Leisenring discloses an internal combustion engine (230) with a control unit (12) according to claim 8 (see rejection of claim 8 above), whereby the internal combustion engine (230) operates according to one of the following engine principles: gasoline engine, diesel engine, and gas engine (Leisenring, [0001] and [0017]-[0020]). 

Regarding Claim 10
Leisenring discloses a motor vehicle (100) with an internal combustion engine (230) according to claim 9 (see rejection of claim 9 above). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leisenring et al., US 2017/0158194, in view of Boyer et al., US 2016/0032845.

Regarding Claim 6
Leisenring discloses the method as rejected in Claims 1 and 5 above. Leisenring further discloses that the cylinder valve is adjusted by switching over to a separate control cam as the cam actuation systems may utilize one or more of cam profile switching, variable cam timing, variable valve timing, and/or variable valve lift systems (Leisenring, [0024]). Leisenring further discloses utilizing a throttle to adjust the amount of air allowed to flow through the engine to the particulate filter (Leisenring, [0064]).
However, Leisenring does not disclose that the separate control cam is configured in such a way that it brings about an elevated valve stroke, thus increasing the fresh air feed. 
Boyer teaches that a cam profile switching system may switch between a first cam for opening a valve for a first duration and a second cam for opening the valve for a second duration (Boyer, [0178]). In order to provide different durations, the cams comprise different cam profiles. Therefore when switching to a cam with a profile in which a valve opening for a longer duration occurs, there would be an elevated valve stroke in order for the longer duration to occur. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leisenring to utilize cam profile switching to switch to a separate control cam configured to bring about an elevated valve stroke (longer duration) to increase the fresh air feed instead of altering the throttle to adjust the amount of air allowed to flow through the engine to the particulate filter. It would have been obvious to utilize the cam profile switching to increase the fresh air feed as it is a simple substitution of one known means of increasing the fresh air feed to the particulate filter for another. 

6.	Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leisenring et al., US 2017/0158194, in view of Gonze, US 2011/0219752.

Regarding Claim 11
Leisenring discloses the method as rejected in Claims 1-3 above. Leisenring further discloses that the threshold temperature (the first temperature value) is a temperature where soot stored combusts when exposed to air (Leisenring, [0057]). However, Leisenring does not explicitly disclose that the first temperature value of the soot particulate filter is above 450 degrees Celsius. 
Gonze teaches that the minimum temperature required to start soot burning in the regeneration of a particulate filter is approximately 600 – 650 degrees Celsius (Gonze, [0052]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Leisenring such that the first temperature value of the soot particulate filter is above 450 degrees (600-650 degrees Celsius), as is taught by Gonze as being well known in the art, in order to efficiently remove the soot from the particulate filter. 

Regarding Claim 12
Leisenring and Gonze teach the method as rejected in Claims 1-3 and 11 above. Gonze further discloses that the first temperature value of the soot filter is 600 degrees Celsius (Gonze, [0052]).

Response to Arguments
7.	Applicant's arguments, with regards to the objection of claim 13, have been fully considered and are persuasive. Objection of claim 13 has been withdrawn.
Applicant’s arguments, with regards to the rejection of claims 1-5 and 7-10 under 35 U.S.C. 102(a)(1) has been fully considered but they are not persuasive. With regards to the Applicant’s argument that Leisenring fails to disclose the step of “regulating a volume of the fresh air feed by adjusting a cylinder valve of the switched off cylinder”, the Examiner is unconvinced. The cylinder valves of the switched-off cylinders of Leisenring must be adjusted/actuated/positioned so as to allow the flow of air through the cylinder and thereby regulate a volume of air flow into the particulate filter. Therefore, claims 1-5 and 7-10 remain rejected under 35 U.S.C. 102(a)(1). 
Applicant’s arguments, with regards to the rejection of claims 6 and 11-12 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The Applicant argues that claims 6 and 11-12 are allowable as they depend from claim 1 and therefore include all the limitations of the claim and are therefore allowable. The Examiner is unconvinced. See comments with regards to the rejection of claim 1 above. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746